SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

487
KA 12-00856
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ROBERT J. DONOVAN, DEFENDANT-APPELLANT.


SHIRLEY A. GORMAN, BROCKPORT, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered March 15, 2012. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, a
class D felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court